Case 2:19-cv-06022-GRB-AKT Document 29 Filed 07/16/20 Page 1 of 2 PageID #: 306




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X



                                                              ORDER

                                                              Civil Action Nos.
                                                              2:19-cv-06018 (GRB)(AKT)
                                                              2:19-cv-06022 (GRB)(AKT)
                                                              2:19-cv-06025 (GRB)(AKT)
                                                              2:19-cv-06027 (GRB)(AKT)
                                                              2:19-cv-06029 (GRB)(AKT)
                                                              2:19-cv-06030 (GRB)(AKT)
                                                              2:19-cv-06031 (GRB)(AKT)
 IN RE: GIFT CARD CASES                                       2:19-cv-06033 (GRB)(AKT)
                                                              2:19-cv-06161 (GRB)(AKT)
                                                              2:19-cv-06166 (GRB)(AKT)
                                                              2:19-cv-06170 (GRB)(AKT)
                                                              2:19-cv-06171 (GRB)(AKT)
                                                              2:19-cv-06173 (GRB)(AKT)
                                                              2:19-cv-06174 (GRB)(AKT)
                                                              2:19-cv-06176 (GRB)(AKT)
                                                              2:19-cv-06177 (GRB)(AKT)
                                                              2:19-cv-06178 (GRB)(AKT)
                                                              2:19-cv-06505 (GRB)(AKT)
                                                              2:19-cv-06506 (GRB)(AKT)
                                                              2:19-cv-06507 (GRB)(AKT)
                                                              2:19-cv-06508 (GRB)(AKT)
                                                              2:19-cv-06535 (GRB)(AKT)
                                                              2:19-cv-06538 (GRB)(AKT)
                                                              2:19-cv-06539 (GRB)(AKT)
                                                              2:19-cv-06990 (GRB)(AKT)
                                                              2:19-cv-07006 (GRB)(AKT)
                                                              2:19-cv-07007 (GRB)(AKT)
                                                              2:19-cv-07009 (GRB)(AKT)
                                                              2:19-cv-07010 (GRB)(AKT)
 ---------------------------------------------------------X
 GARY R. BROWN, United States District Judge.
Case 2:19-cv-06022-GRB-AKT Document 29 Filed 07/16/20 Page 2 of 2 PageID #: 307




        In light of the agreement among a vast majority of the cases and this Court’s independent

 review, the conference scheduled for July 24, 2020 is hereby ADJOURNED without date in all

 of the above cases. Plaintiffs’ counsel is directed to notify the Court within ten (10) days of a

 decision by the Second Circuit of the consolidated appeal under the caption Mendez v.

 AnnTaylor, Inc., No. 20-1550.



 SO ORDERED.

 Dated: Central Islip, New York
        July 16, 2020
                                                       /s/ Gary R. Brown
                                                       GARY R. BROWN
                                                       United States District Judge




                                                  2
